DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0022], line 8, “frame 5for engaging”, should read “frame 5 for engaging.”  
Appropriate correction is required.

The abstract of the disclosure is objected to because:
The abstract incorporates reference characters.

 Correction is required.  See MPEP § 608.01(b). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s).  
Claim 7, lines 2-3, “wherein the elastic piece is an oblique-wedge-shaped and hollow structure.”
Claim 8, lines 2-3, “wherein the convex portion at the lower end of the clamping piece has a T-shaped structure.” Examiner notes that it is unclear what comprises a T-shape structure in the context of Figures 2-4, unless it is referring to the convex portion protruding perpendicularly from the plane of the clamping piece with material remaining on either side of the convex portion.
Claim 9, lines 2-3, “wherein the casing shell is inserted into the casing shell clamping slot and fixedly connected with the casing shell clamping slot by means of adhesive bonding.”

	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

The drawings are objected to because.
Reference character (5) appears to be indicating the “first casing shell”, which should be reference character (2).

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al. (CN 208463136 U). The attached machine translation for Ruan et al. is referenced below.

	Regarding Claim 1, Ruan et al. teaches an easy use and light weight closure frame on luggage, comprising:
A casing shell (1), a middle frame (2), an inner lining and a clamping piece (3), 5wherein the middle frame (2) is provided with a casing shell clamping slot (2-1) and fixedly clamped with the casing shell (1). (Figs. 1-4; Col. 1, Lines 43-67)
The middle frame (2) is provided with an inner clamping slot (2-2) on an inner side thereof and the inner clamping slot (2-2) is provided with an elastic piece (2-3). (Wherein Ruan et al. teaches the card (3) is inserted into the snap-fit groove (2-2) and the second protrusion (3-1) is fixed to the first protrusion (2-3) in a “snap-fit connection”.) (Figs. 1-4; Col. 1, Lines 43-67; Col. 3, Lines 1-14)
And a lower end of the clamping piece (3) is provided with a convex portion (3-1), the clamping piece (3) is inserted downward into 10the inner clamping slot (2-1), and the convex portion (3-1) is clamped with the elastic piece (2-3). (Figs. 1-4; Col. 1, Lines 43-67; Col. 3, Lines 1-14)

	Regarding Claim 4, Ruan et al. teaches wherein the clamping piece (3) is provided with a support portion (3-2), and the support portion (3-2) is abutted against the inner clamping slot (2-1). (Figs. 3-4; Col. 2, Lines 56-62)   

	Regarding Claim 8, Ruan et al. teaches wherein the convex portion at the lower end (3-1) of the clamping piece (3) has a T-shaped structure (as (3-1) can be seen extending perpendicularly from the clamping piece in modified Figure 4 below), and the T-shaped structure is clamped with the elastic piece (2-3).  (Fig. 4)

    PNG
    media_image1.png
    32
    24
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    29
    36
    media_image2.png
    Greyscale
[AltContent: connector]
    PNG
    media_image3.png
    211
    196
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    29
    164
    media_image4.png
    Greyscale

Regarding Claim 9, Ruan et al. teaches wherein the casing shell (1) is inserted into the casing shell clamping 20slot (2-1) and fixedly connected with the casing shell clamping slot (2-1) by means of adhesive bonding (wherein Ruan et al. teaches “The shell (1) and the middle frame (2) are bonded and fixed by an adhesive through the first snap-fit groove (2-1)”. (Figs. 3-4; Col. 3, Lines 15-19)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (CN 208463136 U).

	Regarding Claim 2, Ruan et al. teaches all of the elements of the invention described in claim 1 above. 
	Ruan et al. further teaches wherein the casing shell (1) comprises a first casing shell (1A in Modified Figure 1 below) and a second casing shell (1B in Modified Figure 1 below); the middle frame (2) comprises a first middle frame (2A in Modified Figure 1 below) 15and a second middle frame (2B in Modified Figure 1 below); the clamping piece (3) comprises a first clamping piece (3); the casing shell clamping slot comprises a first casing shell clamping slot (2-1) and the first casing shell clamping slot (2-1) is disposed on an outer side of the first middle frame (2) and fixedly clamped (through 2-1) with the first casing 20shell (1); the inner clamping slot comprises a first inner clamping slot (2-2); the first inner clamping slot (2-2) is disposed on an inner side of the first middle frame (2); the elastic piece comprises a first elastic piece; the first elastic piece (2-3) is disposed inside the first inner clamping slot (2-2); and the first clamping piece (3) is inserted into the first inner clamping slot (2-2) and clamped with the first elastic piece (2-3). (Wherein Ruan et al. teaches the card (3) is inserted into the snap-fit groove (2-2) and the second protrusion (3-1) is fixed to the first protrusion (2-3) in a “snap-fit connection”.) (Figs. 1-4; Col. 1, Lines 43-67; Col. 3, Lines 1-16)

	Ruan et al. does not explicitly teach a second clamping piece; a second casing shell clamping slot; wherein the second casing shell clamping slot is disposed on an outer side of the second middle frame and fixedly clamped with the second casing shell; wherein the inner clamping slot comprises a second inner clamping slot; and the second inner clamping slot9 is disposed on an inner side of the second middle frame; wherein the elastic piece comprises a second elastic piece; and the second elastic piece is disposed inside the second inner clamping slot5; and the second clamping piece is inserted into the second clamping slot and clamped with the second elastic piece.
	Wherein the first and second clamping structures as claimed in the present invention are effectively identical, and by duplicating the components as taught by Ruan et al. and applying them to the opposing side (1B in Modified Figure 1 below) of the suitcase (1). 
	Ruan et al. further teaches a second clamping piece (3B in Modified Figure 1 below); a second casing shell clamping slot (2-2); wherein the second casing shell (1B in Modified Figure 1 below) clamping slot (2-1) is disposed on an outer side of the second middle frame (2B in Modified Figure 1 below) and fixedly clamped (through 2-1) with the second casing shell (1B in Modified Figure 1 below); wherein the inner clamping slot (2-2) comprises a second inner clamping slot (2-2); and the second inner clamping slot (2-2)9 is disposed on an inner side of the second middle frame (2B in Modified Figure 1 below); wherein the elastic piece comprises a second elastic piece (2-3); and the second elastic piece (2-3) is disposed inside the second inner clamping slot (2-2)5; and the second clamping piece (3B in Modified Figure 1 below) is inserted into the second clamping slot (2-2) and clamped with the second elastic piece (2-3). (Wherein Ruan et al. teaches the card (3) is inserted into the snap-fit groove (2-2) and the second protrusion (3-1) is fixed to the first protrusion (2-3) in a “snap-fit connection”.) (Figs. 1-4; Col. 1, Lines 43-67; Col. 3, Lines 1-16)

	Wherein the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

    PNG
    media_image5.png
    479
    422
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    30
    33
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    24
    37
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    35
    36
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    28
    29
    media_image9.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image10.png
    34
    164
    media_image10.png
    Greyscale
	 A person of ordinary skill in the art would reasonably surmise duplicating the clamping structure for one shell half of a suitcase, and applying it to the opposing shell half of the case. It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to utilize the clamping structure as taught by Ruan et al., and incorporate it on both halves of a suitcase. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to duplicate the advantages of the clamping structure as disclosed by Ruan et al., in order to minimize the installation difficulty of the interior assembly for both sides of the suitcase. 

    PNG
    media_image17.png
    32
    162
    media_image17.png
    Greyscale


[AltContent: arrow]

    PNG
    media_image18.png
    28
    32
    media_image18.png
    Greyscale

[AltContent: connector]


Regarding Claim 5, Ruan et al. teaches all of the elements of the invention described in claim 2 above. 
	Ruan et al. further teaches wherein the first clamping piece (3) is provided with a first support 20portion (3-2), and the first support portion (3-2) is abutted against the first inner clamping slot (2-2). (Wherein Ruan et al. teaches “the step like member (3-2) and the slide member ((2-4) of the snap fit groove (2-2)) are fixed through a snap-fit connection”). (Fig. 4; Col. 1, Lines 56-67)
	Ruan et al. does not explicitly teach wherein the second clamping piece is provided with a second support portion, and the second support portion is abutted against the second inner clamping slot.
	Wherein the first and second clamping structures as claimed in the present invention are effectively identical, and by duplicating the components as taught by Ruan et al. and applying them to the opposing side (1B in Modified Figure 1 above) of the suitcase (1).
	Ruan et al. further teaches wherein the second clamping piece (3) is provided with a second support portion (3-2), and the second support portion (3-2) is abutted against the second inner clamping slot (2-2). (Wherein Ruan et al. teaches “the step like member (3-2) and the slide member ((2-4) of the snap fit groove (2-2)) are fixed through a snap-fit connection”). (Fig. 4; Col. 1, Lines 56-67)
	Wherein the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
	 A person of ordinary skill in the art would reasonably surmise duplicating the support portion abutting the inner clamping slot for the clamping structure of one shell half of a suitcase, and applying it to the opposing shell half of the case. It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to implement the support portion for the clamping structure as taught by Ruan et al., and incorporate it on both halves of a suitcase. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to duplicate the advantages of the support portion within the clamping structure as disclosed by Ruan et al., in order to enhance the stability of the clamping structures when they’re secured on either half of the suitcase.

	Regarding Claim 6, Ruan et al. teaches all of the elements of the invention described in claim 2 above. 
	Ruan et al. further teaches wherein the first inner clamping slot (2-2) is coupled to the first elastic piece (2-3), and the first elastic piece (2-3) is inclined toward an inner side of the first inner clamping slot (2-2), and the convex portion comprises a first convex portion (3-1); wherein the first convex portion (3-1) is disposed on the first clamping piece (3); and the first convex portion (3-1) is clamped with the first elastic piece (2-3). (Wherein Ruan et al. teaches how the first protrusion and the second protrusion interface through utilization of “inclined planes” in a “snap-fit connection”.) (Fig. 4; Col. 3- Lines 1-33)
	Ruan et al. does not explicitly teach wherein the second inner clamping slot is coupled to the second elastic piece, and the second elastic piece is inclined 5toward an inner side of the 
	Wherein the first and second clamping structures as claimed in the present invention are effectively identical, and by duplicating the components as taught by Ruan et al. and applying them to the opposing side (1B in Modified Figure 1 above) of the suitcase (1).
	Ruan et al. further teaches wherein the second inner clamping slot (2-2) is coupled to the second elastic piece (2-3), and the second elastic piece (2-3) is inclined 5toward an inner side of the second inner clamping slot (2-2); or a second convex portion (3-1); and the second convex portion (3-1) is disposed on the second clamping piece (3-1); and the 10second convex portion (3-1) is clamped with the second elastic piece (2-3). (Wherein Ruan et al. teaches how the first protrusion and the second protrusion interface through utilization of “inclined planes” in a “snap-fit connection”.) (Fig. 4; Col. 3- Lines 1-33)
	A person of ordinary skill in the art would reasonably surmise duplicating convex portion being clamped to an elastic piece for the clamping structure of one shell half of a suitcase, and applying it to the opposing shell half of the case. It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to implement a convex portion being clamped to an elastic piece for the clamping structure as taught by Ruan et al., and incorporate it on both halves of a suitcase. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to duplicate the advantages of the convex portion being clamped to an elastic piece .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (CN 208463136 U), and in further view of Shasha (CN 204207254 U). The attached machine translation for Shasha is referenced below.

	Regarding Claim 3, Ruan et al. teaches all of the elements of the invention described in claim 2 above except; wherein a convex connecting member is provided on the first middle frame; a connecting groove is provided on the second middle frame for engaging with the connecting member; the connecting member is inserted into the connecting groove; and the first middle frame and the second middle frame are closed.
	Shasha further teaches wherein a convex connecting member (104) is provided on the first middle frame (101); a connecting groove (103) is provided on the second middle frame (102) for engaging with the connecting member (104); the connecting member (104) is inserted into the connecting groove (103); and the first middle frame (101) and the second middle frame are closed (102). (Figs. 1-4; Page 2, Lines 18-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the suitcase as taught by Ruan et al. and provide the interconnected middle frames as taught by Shasha. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (CN 208463136 U),  as applied to claim 1 above, and further in view of Kraus et al. (US 20170318927 A1).

	Regarding Claim 7, Ruan et al. teaches all of the elements of the invention described in claim 2 above. 
	Ruan et al. further teaches an elastic piece (2-3) is an oblique-wedge-shaped (as seen in figure 4). 
	Ruan et al. does not teach the elastic piece is a hollow structure.
	Kraus et al. further teaches coupling stuctures (38) formed with hollow profiles. (Figs. 1, 5-7; [0078], [0102])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the suitcase as taught by Ruan et al. and provide for the coupling structures as taught by Kraus et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in an oblique-wedge-shaped piece and provide a hollow structure in order to further reduce weight of the casing body without affecting its performance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Shwayder (US 2758682 A), teaches luggage moldings that incorporate clamping pieces.
Scicluna (US 20170000232 A1), teaches a modular suitcase frame.
Sijmons et al. (US 9307815 B2), teaches luggage with a shell, frame and lock.
Hamlen (US 8002490 B2), teaches luggage that preconceives two middle frames.
Lai (US 20040118649 A1), teaches a luggage structure which incorporates middle frames.
Schaub et al. (US 4540071 A), teaches a case.
Toller (US 3623580 A), teaches a case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733